Filed 9/1/15 P. v. Thompson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068980
         Plaintiff and Respondent,
                                                                         (Fresno Super. Ct. No. F13908766)
                   v.

MICHAEL THOMPSON,                                                                        OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Don B.
Penner, Judge.
         William D. Farber, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Gomes, J. and Detjen, J.
                                      INTRODUCTION
       Appellant/defendant Michael Thompson pleaded guilty to assault with a deadly
weapon and was sentenced to nine years pursuant to a negotiated disposition. On appeal,
his appellate counsel has filed a brief that summarizes the facts with citations to the
record, raises no issues, and asks this court to independently review the record. (People
v. Wende (1979) 25 Cal. 3d 436 (Wende).) We affirm.
                                            FACTS
       On the evening of September 15, 2013, Thomas Cazares was walking around an
apartment complex with his wife and child. Defendant walked by, and Cazares noticed
defendant was looking at his wife. Cazares asked defendant if there was a problem.
Defendant approached Cazares and cursed him. Defendant pulled a knife, and Cazares’s
family ran away and called the police. Defendant used his closed fist and punched
Cazares twice on the right side of the head. Defendant swung the knife at Cazares five or
six times. Cazares suffered three to four stab wounds on his hand.
       An officer responded and found defendant walking in the area. The officer
ordered defendant to the ground. Defendant refused. He used racial slurs and profanity
toward the officer, taunted the officer to shoot him, and reached toward his midsection.
When additional officers arrived, defendant finally complied and was arrested. He was
found in possession of two knives, and he was a parolee at large.
Procedural History
       On September 17, 2013, a complaint was filed which charged defendant with
count I, assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)),1 with one prior
strike conviction (§§ 667, subds. (b)–(h), 1170.12, subds. (a)–(d)), one prior serious
felony enhancement (§ 667, subd. (a)(1)), and one prior prison term enhancement
(§ 667.5, subd. (b)).


       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
       On October 2, 2013, defendant pleaded no contest and admitted the prior
conviction, pursuant to a negotiated disposition where his maximum sentence would be
nine years. The court dismissed the remaining charges.
       On November 27, 2013, defendant requested to discharge his appointed counsel.
The court conducted a hearing pursuant to People v. Marsden (1970) 2 Cal. 3d 118 and
denied the motion. The court granted defendant’s motion for a continuance for his family
to hire private counsel.
       On January 8, 2014, the court granted defendant’s request to continue the
sentencing hearing to February 26, 2014, to hire private counsel, but advised defendant
that it would conduct the sentencing hearing if he did not hire counsel by that time.
       On February 26, 2014, the court convened the sentencing hearing, denied
defendant’s request for another continuance, and found he had more than sufficient time
to retain private counsel. The court denied probation and sentenced defendant to the
lower term of two years for count I, doubled to four years as the second strike term, with
a consecutive term of five years for the prior serious felony enhancement, for an
aggregate term of nine years. The court imposed various fines and fees, including a $40
court operation assessment fee pursuant to section 1465.8, subdivision (a)(1).2
       On February 28, 2014, defendant filed a timely notice of appeal. He did not
request or obtain a certificate of probable cause.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on July 23, 2014, we invited
defendant to submit additional briefing. To date, he has not done so.

       2The abstract of judgment correctly states the court operation assessment fee was
$40 (§ 1465.8), consistent with the court’s verbal order and the recommendation of the
probation report, but the minute order erroneously states the fee was $70.


                                             3.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                    DISPOSITION
       The judgment is affirmed.




                                           4.